Citation Nr: 0515942	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  00-18 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal. 

The veteran requested the opportunity to present testimony in 
support of his claim at a video-conference before a Veterans 
Law Judge.  Such a hearing was scheduled for July 2001.  The 
veteran was notified of the scheduled time and place at his 
current address of record but failed to appear for the 
hearing.  When an appellant elects not to appear at the 
prescheduled hearing date, the request for a hearing will be 
considered to have been withdrawn.  38 C.F.R. § 20.704.  His 
claim will thus be adjudicated based upon all the evidence 
presently of record.

A development memorandum was prepared in November 2002.  In 
July 2003, the Board remanded the case for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that the veteran was not provided with a copy of 
the January 2005 supplemental statement of the case (SSOC).  
The claims folder contains a copy of the January 2005 SSOC, 
which is stamped "Official File Copy."  Also in the claims 
folder is a large manila envelope addressed to the veteran's 
last known address of record and inside such envelope is a 
copy of the January 2005 SSOC and associated cover letter 
notifying the veteran that he had a period of 60 days to make 
any comments.  The envelope is not postmarked, and there is 
no indication that it was returned "undeliverable."  There 
is every indication that while the RO made preparations to 
send out the SSOC, it failed to actually mail it to the 
veteran.  Since the veteran has not been furnished a copy of 
the SSOC, a remand is necessary.  
See 38 C.F.R. § 19.31 (2004). 

Accordingly, the case is remanded to the RO for the following 
action:

The RO should provide the veteran with a 
copy of the January 2005 SSOC.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




